Exhibit 10.1
 
FORM OF
SUPPORT AGREEMENT
 
THIS SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of
___________ ___, 2009, by and among SP Acquisition Holdings, Inc., a Delaware
corporation (“SPAH”), Frontier Financial Corporation, a Washington corporation
(“FFC”), and the undersigned shareholder of FFC (the “Shareholder”).
 
The Shareholder desires that SPAH and FFC enter into an Agreement and Plan of
Merger, dated as of July 30, 2009, between SPAH and FFC (as the same may be
amended or supplemented, the “Merger Agreement”).  The Merger Agreement provides
for the merger of FFC with and into SPAH (the “Merger”).  The transactions
described in the Merger Agreement are subject to the approvals of the
shareholders of FFC, the shareholders of SPAH and certain regulatory
authorities, as well as to the satisfaction of certain other conditions
described in the Merger Agreement.
 
The Shareholder and FFC are executing this Agreement as an inducement and
condition to SPAH entering into, executing and performing the Merger Agreement
and the transactions (the “Transactions”) contemplated therein, including,
without limitation, the Merger.
 
NOW, THEREFORE, in consideration of the execution and delivery by SPAH of the
Merger Agreement and the mutual covenants, conditions and agreements contained
herein and therein, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties, intending to be legally
bound, hereby agree as follows:
 
1.           Representations and Warranties.  The Shareholder represents and
warrants to SPAH as follows:
 
(a)           The Shareholder is the record and/or beneficial owner of the
number of shares, (“Shareholder’s Shares”), of FFC Common Stock set forth below
such Shareholder’s name on the signature page hereof.  Except for the
Shareholder’s Shares, the Shareholder is not the record or beneficial owner of
any shares of FFC Common Stock.
 
(b)           This Agreement has been duly authorized, executed and delivered
by, and constitutes a valid and binding agreement of, the Shareholder,
enforceable in accordance with its terms.
 
(c)           None of the execution and delivery of this Agreement nor the
consummation by the Shareholder of the transactions contemplated hereby will
result in a violation of, or a default under, or conflict with, any contract,
loan and credit arrangements, Liens (as defined in subsection 1(d) below),
trust, commitment, agreement, understanding, arrangement or restriction of any
kind to which the Shareholder is a party or bound or to which the Shareholder’s
Shares are subject.  Consummation by the Shareholder of the transactions
contemplated hereby will not violate, or require any consent, approval, or
notice under, any provision of any judgment, order, decree, arbitral award or
holding, statute, law, rule or regulation applicable to the Shareholder or the
Shareholder’s Shares.
 

--------------------------------------------------------------------------------


 
(d)           The Shareholder’s Shares and the certificates representing the
Shareholder’s Shares, if any, are now, and at all times during the term hereof
will be, held by the Shareholder, or by a nominee or custodian for the benefit
of such Shareholder, free and clear of all pledges, Liens, security interests,
claims, proxies, voting trusts or agreements, understandings or arrangements or
any other encumbrances whatsoever (a “Lien”), except for (i) any Liens arising
hereunder, and (ii) Liens, if any, which have been disclosed on Exhibit A hereto
and which will be satisfied and released at Closing.
 
(e)           Except for FFC’s engagement of Sandler O’Neill + Partners, L.P.
and Keefe, Bruyette & Woods, Inc. as FFC’s investment bankers in connection with
the Transactions, no broker, investment banker, financial adviser or other
Person is entitled to any broker’s, finder’s, financial adviser’s or other
similar fee or commission in connection with the transactions contemplated
hereby based upon arrangements made by or on behalf of the Shareholder.
 
(f)           The Shareholder understands and acknowledges that SPAH is entering
into the Merger Agreement in reliance upon the Shareholder’s execution, delivery
and performance of this Agreement.  The Shareholder acknowledges that the
irrevocable proxy set forth in Section 2 of this Agreement is granted in
consideration for the execution and delivery of the Merger Agreement by SPAH.
 
2.           Voting Agreements.  The Shareholder agrees with, and covenants to,
SPAH as follows:
 
(a)           At any meeting of shareholders of FFC called to vote upon the
Merger Agreement and/or the Transactions or at any adjournment or postponement
thereof or in any other circumstances upon which a vote, consent or other
approval with respect to the Merger Agreement and/or the Transactions is sought
(collectively, the “Shareholders’ Meeting”), the Shareholder shall vote (or
cause to be voted) all of the Shareholder’s Shares in favor of the Merger
Agreement, and the approval of the terms thereof and each of the Transactions,
and shall not grant any proxies to any third party, except where such proxies
are expressly directed to vote in favor of the Merger Agreement and the
Transactions. The Shareholder hereby waives all notice and publication of notice
of any Shareholders’ Meeting to be called or held with respect to the Merger
Agreement and the Transactions.  The Shareholder hereby grants SPAH an
irrevocable proxy, coupled with an interest, to vote all of the Shareholder’s
Shares in favor of the Merger Agreement and the Transactions, and against any
competing proposals or other Acquisition Proposal or Acquisition Transaction.
 
(b)           At any meeting of FFC’s shareholders or at any adjournment thereof
or in any other circumstances upon which their vote, consent or other approval
is sought, the Shareholder shall vote (or cause to be voted) such Shareholder’s
Shares against (i) any Acquisition Proposal or Acquisition Transaction,
including, without limitation, any merger, consolidation or exchange agreement
or merger or exchange (other than the Merger Agreement and the Transactions),
consolidation, combination, sale of substantial assets, reorganization,
recapitalization, dissolution, liquidation or winding up of or by FFC, or (ii)
any amendment of FFC’s articles of incorporation or bylaws or other proposal or
transaction involving FFC, which amendment or other proposal or transaction
would in any manner delay, impede, frustrate, prevent or nullify the Merger
Agreement, or any of the Transactions (each of the foregoing in clause (i) or
(ii) above, a “Competing Transaction”).
 
2

--------------------------------------------------------------------------------


 
3.           Covenants.  The Shareholder agrees with, and covenants to, SPAH as
follows:
 
(a)           The Shareholder shall not (i) exercise any FFC Rights, (ii)
“Transfer” (which term shall include, without limitation, for the purposes of
this Agreement, any sale, gift, pledge, hypothecation or other disposition or
transfer of the Shareholder’s Shares or any interest therein), or consent to any
Transfer of, any or all of the Shareholder’s Shares or any interest therein,
except to SPAH pursuant to the Merger Agreement; (iii) enter into any contract,
option or other agreement, arrangement or understanding with respect to any
Transfer of any or all of Shareholder’s Shares or any interest therein, except
to SPAH, (iv) grant any proxy, written consent, power of attorney or other
authorization in or with respect to Shareholder’s Shares or the right to vote or
provide a written consent or waiver with respect to Shareholders’ Shares, except
for this Agreement, or (v) deposit Shareholder’s Shares into a voting trust or
enter into any voting agreement, arrangement or understanding with respect to
Shareholder’s Shares; provided that Shareholder may Transfer any of
Shareholder’s Shares (a) by will or pursuant to the laws of descent and
distribution, or (b) to any family member of Shareholder or charitable
institution; provided further, that such transferee shall, prior to such
Transfer, become a party to this Agreement subject to its terms and obligations
to the same extent as the Shareholder, by executing and delivering to SPAH a
counterpart to this Agreement in form and substance satisfactory to SPAH.
 
(b)           In connection with the Merger, each of Shareholder’s Shares shall,
pursuant to the terms of the Merger Agreement, be exchanged for 0.0530 shares of
SPAH Common Stock.  The Shareholder hereby waives any rights of appraisal or
rights to dissent from the Transactions that such Shareholder may have.
 
(c)           Except as specifically permitted by Section 8.3 of the Merger
Agreement solely in such Shareholder’s capacity, if any, as a director of FFC,
the Shareholder shall not, nor shall it permit any investment banker, attorney
or other adviser or representative of the Shareholder to, directly or
indirectly, (i) solicit, initiate or encourage the submission of, any
Acquisition Proposal, Acquisition Transaction or Competing Transaction or (ii)
participate in any discussions or negotiations regarding, or furnish to any
Person any information with respect to, or take any other action to facilitate
any inquiries or the making of any proposal that constitutes, or may reasonably
be expected to lead to, any Acquisition Proposal, Acquisition Transaction or
Competing Transaction, other than the Merger and the other Transactions
contemplated by the Merger Agreement and other than any Transfer expressly
permitted by the proviso to Section 3(a) of this Agreement.
 
4.           No Prior Proxies.  The Shareholder represents, warrants and
covenants that any proxies or voting rights previously given in respect of the
Shareholder’s Shares other than to SPAH are not irrevocable, and that any such
proxies or voting rights are hereby irrevocably revoked.
 
5.           Certain Events.  The Shareholder agrees that this Agreement and the
obligations hereunder shall attach to the Shareholder’s Shares and shall be
binding upon any person or entity to which legal or beneficial ownership of
Shareholder’s Shares shall pass, whether by operation of law or otherwise,
including the Shareholder’s successors or assigns.  In the event of any stock
split, stock dividend, merger, exchange, reorganization, recapitalization or
other change in the capital structure of FFC affecting the FFC Common Stock, or
the acquisition of additional shares of FFC Common Stock (including pursuant to
the exercise or exchange of any FFC Rights) or other voting securities of FFC by
any shareholder, the number of shares of FFC Common Stock subject to the terms
of this Agreement shall be adjusted appropriately and this Agreement and the
obligations hereunder shall attach to any additional shares of FFC Common Stock
or other voting securities of FFC issued to or acquired by the Shareholder.
 
3

--------------------------------------------------------------------------------


 
6.           Stop Transfer.  FFC agrees with, and covenants to, SPAH that FFC
shall not register the transfer of any certificate representing any of the
Shareholder’s Shares, including any additional shares of FFC Common Stock
acquired by the Shareholder and pursuant to any FFC Rights, unless such transfer
is made to SPAH or otherwise in compliance with this Agreement.  The Shareholder
agrees that, upon the request of SPAH at any time, the Shareholder will tender
to FFC any and all certificates and instruments representing such Shareholder’s
Shares and FFC Rights and FFC will prominently inscribe upon such certificates
the following legend in substantially the following form:
 
THE SHARES OF COMMON STOCK OF FRONTIER FINANCIAL CORPORATION.  REPRESENTED BY
THIS CERTIFICATE OR HEREAFTER ACQUIRED IN RESPECT OF SUCH SHARES ARE SUBJECT TO
A SUPPORT AGREEMENT WITH SP ACQUISITION HOLDINGS, INC. DATED AS OF _________,
2009, AND NONE OF SUCH SHARES NOR ANY INTEREST THEREIN MAY BE SOLD, PLEDGED,
HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED OR DISPOSED OF, EXCEPT IN
ACCORDANCE THEREWITH.  COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT THE PRINCIPAL
EXECUTIVE OFFICES OF FRONTIER FINANCIAL CORPORATION.
 
7.           Further Assurances.  The Shareholder shall, upon request of SPAH
and at SPAH’s reasonable expense, execute and deliver any additional documents
and take such further actions as may reasonably be deemed by SPAH to be
necessary or desirable to carry out the provisions hereof and to vest in SPAH
the power to vote such Shareholder’s Shares as contemplated by Section 2 of this
Agreement and the other irrevocable proxies provided therein.
 
8.           Termination.  This Agreement, and all rights and obligations of the
parties hereunder, shall terminate upon the first to occur of (x) the Effective
Time of the Merger or (y) the date upon which the Merger Agreement is terminated
in accordance with its terms, in which event the provisions of this Agreement
shall terminate, except for Section 9 (excluding the proviso appearing at the
end of the first sentence of subsection 9(g)), which shall survive for two
years.
 
9.           Miscellaneous.
 
(a)           Capitalized terms used and not otherwise defined in this Agreement
shall have the respective meanings assigned to them in the Merger Agreement.  As
used herein, the singular shall include the plural and any reference to gender
shall include all other genders.  The terms “include,” “including” and similar
phrases shall mean including without limitation, whether by enumeration or
otherwise.
 
4

--------------------------------------------------------------------------------


 
(b)           All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given if delivered
personally or sent by reliable overnight delivery or by facsimile to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice): (i) if to SPAH or FFC, to the addresses set forth in
Section 11.7 of the Merger Agreement; and (ii) if to the Shareholder, to its
address shown below its signature on the last page hereof.
 
(c)           The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(d)           This Agreement may be executed in two or more counterparts, all of
which shall be considered one and the same agreement.  A facsimile signature
shall constitute an original signature and shall have the same force and effect
as an original manual signature for all purposes.
 
(e)           This Agreement (including the documents and instruments referred
to herein) constitutes the entire agreement and understanding of the parties
with respect to the subject matter hereof, and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof, but shall not modify the Merger Agreement or supersede
any other agreement entered into as part of the Merger Agreement or thereafter.
 
(f)           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to the applicable
conflicts of laws principles thereof.
 
(g)           This Agreement shall be binding upon and inure to the benefit of
SPAH, FFC and the Shareholder, and their respective successors, assigns, heirs
and personal and legal representatives; provided Shareholders may not transfer
or assign any rights or interests in the Shares, except to SPAH or as expressly
permitted by this Agreement.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise, by FFC or the Shareholder without the
prior written consent of the other parties, except as expressly contemplated by
Section 3(a) of this Agreement.  Any assignment in violation of the foregoing
shall be void.
 
(h)           The Shareholder agrees that irreparable damage would occur and
that SPAH would not have any adequate remedy at law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  The Shareholder acknowledges and
agrees that any breach or threatened breach of this Agreement will result in
irreparable damage to SPAH and its subsidiaries and that SPAH and any of its
Subsidiaries shall be entitled to exercise all rights and remedies, including
one or more temporary restraining orders and/or injunctions and other equitable
relief, including specific performance, to prevent breaches or threatened
breaches by the Shareholder of this Agreement and to enforce specifically the
terms and provisions of this Agreement in any state or federal court located in
the State of Delaware without the necessity of posting any bond or security (all
of which are waived by the Shareholder), and to exercise all other rights and
remedies at law or in equity, including, without limitation, the right to
damages. In addition, each of the parties hereto (i) consents to submit such
party to the personal jurisdiction of any federal court located in the State of
Delaware in the event any dispute arises out of this Agreement or any of the
transactions contemplated hereby, and (ii) agrees that such party will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court
 
5

--------------------------------------------------------------------------------


 
(i)           If any term, provision, covenant or restriction herein, or the
application thereof to any circumstance, shall, to any extent, be held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions herein and the
application thereof to any other circumstances, shall remain in full force and
effect, shall not in any way be affected, impaired or invalidated, and shall be
enforced to the fullest extent permitted by law.
 
(j)           No amendment, modification or waiver in respect of this Agreement
shall be effective against any party unless it shall be in writing and signed by
such party.
 
[Signatures on following page.]
 
6

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned parties have executed and delivered this
Shareholder Support Agreement as of the day and year first above written.
 

 
SP ACQUISITION HOLDINGS, INC.
     
By:
     
Name:
     
Title:
 






 
FRONTIER FINANCIAL CORPORATION
     
By:
     
Name:
     
Title:
 






 
“Shareholder”
     
[If Natural Person]
             
Name:






 
[If Entity]
     
By:
     
Name:
     
Title:
 






 
Number of Shares Beneficially Owned and Capacity of Ownership:
                       



7